Citation Nr: 0603411	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-12 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery disease 
with congestive heart failure as secondary to service-
connected rheumatic mitral stenosis.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to July 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for coronary artery 
disease with congestive heart failure as secondary to 
service-connected rheumatic mitral stenosis.  


FINDINGS OF FACT

1.  Entitlement to service connection for coronary artery 
disease with congestive heart failure as secondary to 
service-connected rheumatic mitral stenosis has been granted.

2.  The veteran has been awarded a full grant of the benefit 
sought.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board for appellate review.  
38 U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. § 20.101 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the current appeal, the veteran filed a claim for service 
connection for coronary artery disease with congestive heart 
failure as secondary to service-connected rheumatic mitral 
stenosis.  The RO denied the claim, and the veteran perfected 
an appeal to the Board.  In October 2003, the Board remanded 
the claim for additional development and adjudicative action.  
In April 2004, while the claim was in remand status, the RO 
granted service connection for coronary artery disease with 
congestive heart failure as secondary to service-connected 
rheumatic mitral stenosis based on the service-connected 
disability aggravating the non-service-connected coronary 
artery disease with congestive heart failure and assigned a 
noncompensable evaluation.  The disability was 
recharacterized as rheumatic mitral stenosis with secondary 
complications of coronary artery disease and congestive heart 
failure.  Thus, the veteran's claim has been granted in full.

At the same time the RO granted service connection, it issued 
a supplemental statement of the case for the issue of 
entitlement to a compensable evaluation for rheumatic mitral 
stenosis with secondary complications of coronary artery 
disease and congestive heart failure.  However, that was not 
the issue the veteran had perfected for appeal.  The Board 
does not find that the veteran's notice of disagreement 
following the denial of service connection for coronary 
artery disease with congestive heart failure as secondary to 
service-connected rheumatic mitral stenosis can be construed 
as a notice of disagreement with the initial evaluation 
assigned to the newly-characterized service-connected 
disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial of 
a particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim); Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or the veteran withdraws the 
appeal).  Thus, that issue is not on appeal.

Accordingly, the above issue is now moot and the veteran's 
claim does not arise under a law that affects the provision 
of benefits by the Secretary of Veterans Affairs, and the 
Board dismisses it as moot.  See Mintz v. Brown, 6 Vet. App. 
277, 283 (1994).



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


